DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/082021 has been entered. Claim 1 has been canceled and Claims 32 and 38 have been amended. Thus, Claims 32-43 are currently pending and under examination.

Withdrawn/Moot Objections and Rejections
	The title of the invention has been withdrawn as suggested by the Examiner and thus the objection to the specification has been withdrawn.
	Claim 1 has been canceled and thus the 102(a)(1) and nonstatutory double patenting rejections of the canceled claim have been withdrawn.

Maintained Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 and 40 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “wherein the catalyst does not include a precious metal” in the claims fails to further limit the catalyst of Claims 32 and 38 because the catalyst can only comprise a single transition metal, i.e. the catalyst excludes all the transition metals including the precious metals (gold, palladium, platinum, rhodium and silver) of Claims 34 and 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant argues that Claims 32 and 38 are silent as to the inclusion of other metals, including precious metals and that the claims do not state only includes a single metal.
The Examiner disagrees. Precious metals of Claims 34 and 40 are transition metals and since Claims 32 and 38 recite “only one transition metal, and wherein the transition metal is nickel” it is understood that these claims do not include any other transition metals including the precious metals in the catalyst.  As such, “wherein the catalyst does not include a precious metal” in Claims 34 and 40 fail to further limit the catalyst of Claims 32 and 38.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 32-43 stand rejected in a modified form (see underlined section for modification) under 35 U.S.C. 102(a)(1) as being anticipated by Ruckenstein (Ruckenstein, E. et al. “Carbon dioxide reforming of methane over nickel/alkaline earth metal oxide catalysts” Applied Catal. A: General 1995, 133, 149-161; cited in the Office Action 08/10/2020).
Regarding Claims 32, 34-35, 38, and 40-41, Ruckenstein teaches a nickel-based solid solution catalyst containing 20 wt% of single transition metal Ni. The newly added limitation “brought into contact…” in the instant claims is not given patentable weight as the limitation is intended use. The claims are drawn to a product, i.e. the nickel-based solid solution and the limitation, the intended use, does not impart structural difference on the catalyst. See MPEP § 2113.

Regarding Claims 32, 36-38 and 42-43, the claim limitations “for producing syngas” and “capable of producing syngas” are the intended use languages which have of no significance to the structure of the catalyst and thus cannot be accorded patentable weight because the claimed invention is directed to the solid solution catalyst and not method of using the catalyst. See MPEP § 2113.
Regarding Claims 33 and 39, Ruckenstein teaches that the catalyst is stable at a temperature of 790 ºC (Results section on pp152).

Response to Arguments
	Applicant argues that as amended, Ruckenstein fails to teach that the catalyst is brought into contact with CO2 and hydrogen.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, Y-G. et. al (“Formation and characteristic properties of carbonaceous species on nickel-magnesia solid solution catalysts during CH4-CO2 reforming reaction” Applied Catalysis A: General 161 (1997) L11-L17; cited in the Office Action 08/10/2020) teaches nickel-based solid solution catalyst containing a single transition metal Ni.

Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-43 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,478,806B2 (‘806 hereinafter).

The solid solution catalyst of the instant claims 32 and 38 are generic to the claimed solid solution catalyst of '806 because the claims in '806 recite additional feature of the catalyst “wherein the catalyst is in contact with CO2, CH4 and H2O” and thus the entire scope of '806 claims falls within the scope of the instant claim 1. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, instant claim 1 is anticipated by the claims of ‘806.
NOTE: The newly added limitation “brought into contact…” in the instant claims is not given patentable weight as the limitation is intended use. The claims are drawn to a product, i.e. the nickel-based solid solution and the limitation, the intended use, does not impart structural difference on the catalyst. See MPEP § 2113.

Claims 32-43 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,611,145B2 (‘145 hereinafter).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a solid solution catalyst wherein the catalyst comprises a single transition metal and wherein the transition metal is nickel. 
2O which is a specie of instantly claimed nickel and thus the entire scope of '145 claims falls within the scope of the instant claim 1. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, instant claim 1 is anticipated by the claims of ‘145.
NOTE: The newly added limitation “brought into contact…” in the instant claims is not given patentable weight as the limitation is intended use. The claims are drawn to a product, i.e. the nickel-based solid solution and the limitation, the intended use, does not impart structural difference on the catalyst. See MPEP § 2113.
Conclusion
Claims 32-43 stand rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622